Eustis, J.,

delivered the opinion of the court.
The parties to this suit were partners as apothecaries* and the plaintiff instituted his suit against the defendant; in which he prayed that the partnership* for reasons sufficient, alleged in his petition, might be dissolved,, and for certain other matters necessarily incident to- a dissolution of the partnership, and that the defendant, be ordered to bring back into the mass, a certain sum of money in his possession.
The defendant, after putting at issue the allegations of the plaintiff’s petition, claims from him the sum of five thousand dollars damages, by way of reconvention, by reason of the proceedings of the plaintiff, and various wrongs he has suffered from his acts, touching the concerns of the partnership.
The jury, after a charge from the court, gave a verdict for the plaintiff, for a dissolution of the partnership, and for him against the defendant, on the claim of the_ latter in re-convention.
That part of the verdict which relates to a dissolution of the partnership, the defendant cannot complain of, as in his answer he expressly repudiates any objection to it, and as to that part which relates to the claim of damages set up by the defendant, under the evidence, we cannot disturb it.
The miSConduct of one of the jurors on the trial of the cause, has been urged as a ground for a new trial. The affidavit which established the conduct of the juror, which °kjécted to, contains no cause'- for setting aside a verdict jn which we believe impartial justice has been done.
*67This cause has been submitted to us without argument, and we are not aware that any other, points than these noticed, are presented for the consideration of the court.
The judgment is, therefore, affirmed with costs.